DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a mirror mounted to the front surface of the polarization switching element, a polarization grating mounted to the second planar face, wherein the polarization switching element comprises polymer-stabilized blue phase liquid crystal sandwiched between a pair of transparent electrodes, and wherein the polarization grating comprises a director that produces birefringence.”
Claims 2-13 and 17 are allowable due to dependency to claim 1.
US 20200319388 A1 to Ambur et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Ambur discloses various limitations of base claim 1: an optical beam switching element for switching an incoming optical beam, comprising: a columnar sloped member made of a light-transmissive material (See Fig. 9 prisms 910 and 940) comprising a first planar face (See Fig. 9), a second planar face orthogonal to the first planar face (See Fig. 9), and a sloped face that is sloped with respect to the first planar face and the second 
However, Ambur does not disclose that “a mirror mounted to the front surface of the polarization switching element, a polarization grating mounted to the second planar face, wherein the polarization switching element comprises polymer-stabilized blue phase liquid crystal sandwiched between a pair of transparent electrodes, and wherein the polarization grating comprises a director that produces birefringence.”  Further, US 20120188467 A1 to Escuti et al. discloses a the polarization switching element comprises liquid crystal sandwiched between a pair of transparent electrodes (Fig. 9B), and wherein the polarization grating comprises a director that produces birefringence (Fig. 9B photo-alignment layers 915), but does not disclose a mirror mounted to the front surface of the polarization switching element, a polarization grating mounted to the second planar face, wherein the polarization switching element comprises polymer-stabilized blue phase liquid crystal sandwiched between a pair of transparent electrodes, and wherein the polarization grating comprises a director that produces birefringence.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 14.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a polarization grating mounted to the second planar face, wherein the polarization switching element comprises polymer-stabilized blue phase liquid crystal sandwiched between a pair of transparent electrodes, and wherein the polarization grating has a director that produces birefringence.”
Claims 15-17 are allowable due to dependency to claim 14.

However, Ambur does not disclose that “a polarization grating mounted to the second planar face, wherein the polarization switching element comprises polymer-stabilized blue phase liquid crystal sandwiched between a pair of transparent electrodes, and wherein the polarization grating has a director that produces birefringence.”  Further, US 20120188467 A1 to Escuti et al. discloses a the polarization switching element comprises liquid crystal sandwiched between a pair of transparent electrodes (Fig. 9B), and wherein the polarization grating comprises a director that produces birefringence (Fig. 9B photo-alignment layers 915), but does not disclose a polarization grating mounted to the second planar face, wherein the polarization switching element comprises polymer-stabilized blue phase liquid crystal sandwiched between a pair of transparent electrodes, and wherein the polarization grating has a director that produces birefringence.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 14.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871